Citation Nr: 0313274	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury, to include loss of a kidney and an 
incisional hernia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1946 to February 
1950, from August 1950 to September 1950 and from March 1951 
to January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of Atlanta 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned at a 
hearing held at the RO in December 2002.  


FINDINGS OF FACT

1.  In a decision dated in July 1997, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of an injury, to include loss of the right kidney 
and an incisional hernia.  

2.  In an order dated in July 1998, the United States Court 
of Veterans Appeals (now United States Court of Appeals for 
Veterans Claims) (Court) determined that the veteran's Notice 
of Appeal with respect to the July 1997 Board decision was 
not timely filed with the Court and dismissed his appeal for 
lack of jurisdiction.  

3.  Evidence added to the record since the Board's July 1997 
decision is cumulative of evidence previously of record and 
is therefore not so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for residuals of an injury, to include 
loss of the right kidney and an incisional hernia.  

4.  In a November 1995 rating decision, the RO denied service 
connection for PTSD; the veteran disagreed with that decision 
but did not perfect his appeal with a timely filed 
substantive appeal.  

5.  Evidence added to the record since the November 1995 RO 
decision denying service connection for PTSD is cumulative of 
evidence previously of record and is therefore not so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received since the July 1997 decision of the 
Board that denied service connection for residuals of an 
injury, to include loss of the right kidney and an incisional 
hernia, is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

2.  The July 1997 Board decision that denied service 
connection for residuals of an injury, to include loss of the 
right kidney and an incisional hernia, is final, and the 
claim is not reopened.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2002).  

3.  The evidence received since the November 1995 RO denial 
of service connection for PTSD is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  The November 1995 RO decision that denied service 
connection for PTSD is final, and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1100.  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of an injury or disability, even where it would 
not be enough to convince the Board to grant a claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
analysis beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett, at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act  

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revised VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran's application to reopen his 
previously denied claims was filed in 1999, which was well 
before August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) outlined earlier are for application in this case.  

The Board notes that the Court has held that 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2002), which 
pertain to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Before the 
veteran's claims may be further considered, therefore, it 
must be determined whether VA has fulfilled its statutory 
duty to notify the veteran under the VCAA.  VA must notify 
the veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Review of the record shows that in a September 1999 letter, 
the RO notified the veteran that he needed to submit new and 
material evidence to reopen his claims and notified him that 
he should submit medical evidence showing he currently has 
PTSD and medical evidence of a link between his in-service 
trauma and his current kidney and hernia disability.  In July 
2000, the RO provided the veteran with a copy of its June 
2000 rating decision.  In that rating decision the RO set 
forth the definition of new and material evidence and stated 
explicitly that the veteran had been requested to submit such 
evidence to reopen his claims, but had not done so.  

Further, in its February 2002 statement of the case, the RO 
notified the veteran of the passage of the VCAA and pointed 
out that it had sent him letters advising him of information 
he should submit to reopen his claims.  The RO specifically 
advised the veteran of the requirements for establishing 
service connection for residuals of an injury, including loss 
of the right kidney and an incisional hernia, and advised him 
of the requirements for establishing service connection for 
PTSD.  In that document, the RO also informed the veteran of 
the rationale for determining that the evidence he had 
submitted was not new and material to reopen his claims.  In 
December 2002, the veteran, with the assistance of his 
representative, provided hearing testimony before the 
undersigned.  It was emphasized to the veteran that he needed 
new evidence to substantiate his claims.  At that time he 
provided hearing testimony and submitted documents for which 
he waived RO consideration.  

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material and that he must submit such 
evidence to reopen his service connection claims.  In short, 
the Board believes that the provisions of the VCAA, insofar 
as they apply to the current posture of these claims, have 
been fulfilled. 

Background and analysis

The Board again notes that according to the law applicable to 
this claim, evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and is not 
cumulative or redundant.  The evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

Residuals of an injury, including loss of a kidney and an 
incisional hernia  

The veteran contends that as a result of a fall from a guard 
tower in service in 1947 he received an injury that caused 
hydronephrosis of the right kidney and led to its removal in 
1985.  He contends that the aftermath of the surgery includes 
an incisional hernia.  He filed his initial service 
connection claim 1991, and he appealed the RO's denial of the 
claim to the Board.  In a decision dated in July 1997, the 
Board denied the claim.  The veteran filed a Notice of Appeal 
with the Court, but in an order dated in July 1998, the Court 
determined that the Notice of Appeal was not timely filed and 
dismissed the veteran's appeal for lack of jurisdiction.  The 
July 1997 Board decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  The veteran now seeks to reopen his 
claim for service connection for residuals of an injury, 
including loss of a kidney and an incisional hernia.  

At the time of the Board's July 1997 decision, the record 
included the report of a January 1952 medical examination for 
relief from active duty.  In the report it is noted that the 
veteran was hospitalized at a military hospital in Ascom 
City, Korea, for malaria in 1947 and twice for pneumonia, 
once in 1947 and once in 1948.  It was also noted that he as 
hospitalized for poison oak at Camp Gordon, Georgia, in 1951.  
At the January 1952 examination, the examiner evaluated the 
veteran's genito-urinary system as normal.  

No other service medical records were available at the time 
of the July 1997 Board decision.  The record shows that in 
October 1992 and again in April 1995, the National Personnel 
Records Center (NPRC) reported there were no medical or 
service records for the veteran on file at NPRC and that all 
records, if any, in NPRC custody had been lost in a fire at 
that facility in July 1973.  NPRC in October 1992 also 
reported that no records from the Surgeon General's Office 
were found for the veteran.  In May 1996, the veteran's 
congressman, on behalf of the veteran, submitted sick reports 
and morning reports he had obtained from NPRC regarding the 
veteran's hospitalizations in service.  They show that the 
veteran was restricted to quarters on September 7 and 8, 
1947.  In addition, those records show that the veteran was 
taken sick on October 4, 1947, and was hospitalized until 
October 18, 1947, when he was returned to duty.  

Other evidence of record at the time of the Board's July 1997 
decision included records from M.V. Greer, M.D., and Clinch 
Memorial Hospital showing the veteran was hospitalized there 
on multiple occasions.  The records show hospitalization from 
December 1967 to January 1968 for respiratory complaints, 
with the final diagnosis of severe maxillary sinusitis and 
upper respiratory infection.  The veteran was hospitalized 
for 3 days in March 1968, and the final diagnosis was left 
ureteral calculus with colic, and right kidney ptosis was 
noted at that time.  In April 1968, the veteran was 
readmitted because of severe pain in the left flank and left 
lower quadrant of the abdomen.  While hospitalized, the 
veteran passed a small stone.  The final diagnosis was left 
ureteral calculus.  

The file also included records from Memorial Hospital showing 
hospitalization in November 1970 because of complaints of 
severe right lower quadrant pain and nausea.  The impression 
following an intravenous pyelogram (IVP) was distal urethral 
obstruction, probably a small stone.  The right kidney was 
noted to be ectopic, projecting over the medial aspect of the 
iliac crest on the right.  Several days later the veteran 
underwent cystoscopy, and the impression was one of calculus 
that most likely had passed.  

Other records from Clinch Memorial Hospital show that the 
veteran was hospitalized in March 1972 with complaints of 
pain in the right lower extremity from his toes up to the 
knee.  The final diagnosis was acute gout.  The veteran was 
hospitalized in October 1974 with complaints of pain in his 
right side in vicinity of his right kidney.  The attending 
physician, Lewis Chisholm, M.D., noted the veteran had a 
history of kidney stones on three different occasions and 
that he was quite concerned about this being a renal stone.  
The initial impression was acute uretherolithisasis on the 
right.  After several days' hospitalization, the final 
diagnosis was acute muscle strain.  

Evidence of record in July 1997 also included records from 
Clinch Memorial Hospital showing the veteran was admitted in 
October 1982 with a chief complaint of pain in the lower 
abdomen.  After several hours, the pain migrated to his left 
side and became progressively worse.  During hospitalization, 
he passed a stone.  The final diagnosis was acute 
ureterolithiasis, left side.  In late October 1982, Dr. 
Chisholm referred the veteran to Quentin T. Lawson, M.D.  At 
that time the veteran had been admitted to South Georgia 
Medical Center with complaints of lower abdominal pain.  In 
the hospital summary, Dr. Lawson noted that an IVP revealed 
congenital variation of the upper urinary tract, which he 
said was due to malrotation.  He said the bladder also 
appeared to be altered with a relatively small looking, 
somewhat compressed appearing, bladder that one might see in 
pelvic lipomatosis.  The veteran was discharged from the 
hospital in early November 1982, and the discharge diagnosis 
was urinary tract infection with blood cells and pus cells 
and malrotation of the kidney and congenital changes in the 
bladder and upper urinary tract.  

Records in the file included a discharge summary form South 
Georgia Medical Center showing the veteran was hospitalized 
by Dr. Lawson in May 1983 because of persistent recurring 
pyuria.  Retrograde urograms showed an ectopic right kidney 
with malrotation of the short ureter and moderate 
hydronephrosis.  It was thought on these studies that there 
might be a low-density calcium stone in the lower pole calyx.  
The left kidney appeared essentially normal.  The discharge 
diagnosis included chronic pyuria, probably secondary to soft 
calculus in right kidney and malrotation of the right kidney.  

Additional records from Clinch Memorial Hospital show that 
the veteran was hospitalized in August 1983 with a chief 
complaint of pain in the low abdomen and back.  Urine showed 
calcium oxalate and uric acid crystals.  Medication was 
started, and the final diagnosis ureterolithiasis.  

Other records from South Georgia Medical Center that were in 
the file in July 1997 show that the veteran was hospitalized 
by Dr. Lawson in August 1985 with right flank pain, chills 
and fever.  The veteran was found to have a nonfunctioning 
right kidney, and he underwent right nephrectomy.  Dr. Lawson 
noted that the kidney was located very close to the pelvic 
brim.  He also noted that the pathology report revealed acute 
and chronic pyelonephritis and hydronephrosis of the right 
kidney, with severe obstruction at the ureteropelvic junction 
secondary to a stone.  The discharge diagnosis was 
hydronephrotic kidney, acute and chronic, secondary to 
ureteral obstruction with calculus, right side.  Additional 
records from South Georgia Medical Center show 
hospitalization in July 1989 because of chills and fever.  At 
discharge the principal diagnoses were acute urinary tract 
infection due to E. Coli, chronic recurrent prostatitis, 
prostatic calculi and solitary left kidney.  

VA medical records that were in the file in July 1997 show 
that in December 1991, the veteran was experiencing diffuse 
epigastric pain that was worse in the right upper quadrant in 
the area of a palpable flank hernia repair adjacent to 
previous renal surgery.  In December 1991, he underwent a 
flank incisional hernia repair, which was done with Marlex 
mesh.  Outpatient records show that in February 1992 the 
veteran reported he had a "hard sneeze" and since then the 
area of his hernia had gradually enlarged.  He was seen over 
the next several months, and the assessment was recurrent 
right abdominal incisional hernia.  In a note dated in July 
1992, the veteran was described as status post right 
nephrectomy 1985 secondary to trauma.  

In July 1997, the record also included the transcript of a RO 
hearing conducted in October 1992.  At that time, the veteran 
testified that while he was in Korea in the military police 
he fell about 14 to 18 feet from the top of a guard tower.  
He testified that at the time he was sick with pneumonia, 
passed out, fell from the tower and woke up in the hospital 
five or six days later.  He testified that a man who was on 
the gate said he (the veteran) fell and hit his left hip on a 
ladder and was knocked over into a tower post striking his 
right hip and his right side between his ribs and his groin.  
The veteran testified that the hospital was at Ascom City 
between Inchon and Seoul, Korea, where he was stationed and 
that he was hospitalized for a total of at least 30 days.  
The veteran testified that in his next tour of duty he was 
not required to run or do calisthenics because of his side.  
The veteran testified that while in service he wrote his 
mother about his injury but that his letters were lost in a 
house fire in approximately 1975 or 1976.  He also testified 
that subsequent to his induction examination in 1946, he did 
not have another physical examination at the time of any re-
enlistment or at the time of any separation from service.  

At the hearing, the veteran testified that after service he 
was an equipment operator for a while and his side did not 
bother him until he started to do hard physical work.  He 
testified that he was pretty sure that his problems walking 
and doing heavy work were related to his fall in service 
because before he went into service he was able to do pretty 
hard work.  The veteran testified that he had been having 
kidney problems since the early 1960s and that his right side 
started bothering him right after he started doing hard work, 
such as lifting anything heavy.   

The record also included a notarized statement from the 
veteran's mother dated in October 1992.  She said that she 
remembered that when the veteran was in Korea during service 
she received a letter from him that he had written after he 
got out of the hospital.  She reported that the veteran said 
that he had pneumonia and went on duty in a guard tower and 
passed out and fell out of the tower and was taken to the 
army hospital and stayed several days.  She reported that he 
said he had had a temperature of nearly 106.  She said she 
remembered it because it frightened her.  In addition, the 
veteran's mother said that the veteran stated that he was in 
the hospital for nearly a month or maybe longer.  The 
veteran's mother said that the veteran's sister also 
remembered the veteran's letter and that she was signing the 
document both as a witness to her signature and as 
remembering either in 1947 or 1948 when the veteran was in 
Korea.  

In the record in July 1997 was a letter from Dr. Lawson dated 
in January 1993.  Dr. Lawson stated that the veteran gave a 
history of having fallen from a 14-foot tower in 1947 in 
Korea while on duty guarding American prisoners.  Dr. Lawson 
went on to say that the veteran stated that he fell on his 
right side and the lower part of his abdomen and had had pain 
intermittently since that time with extended difficulty.  In 
the following paragraph, Dr. Lawson said that the veteran had 
had severe renal problems that required nephrectomy.  Dr. 
Lawson said the veteran continued to have pain in his right 
side.  He also said the veteran had an incisional hernia and 
that this had been corrected by surgery at the VA hospital.  
Dr. Lawson said that because of his fall in 1947, it was 
possible that the pain the veteran continued to have could be 
attributed to the fall.  

The record included a statement dated in January 1993 from 
the former 1st sergeant of the veteran's unit while he was 
stationed at Inchon, Korea.  The fellow serviceman stated 
that it was his unit's responsibility to guard and control 
stockade prisoners and his men manned guard towers 24 hours a 
day.  He stated that he was alerted that a man had fallen to 
the ground from the top platform of a tower.  He said that he 
went to the area and recognized that the veteran was the 
soldier who had fallen.  He stated that the veteran was 
immediately taken to the dispensary and was later transported 
to the army hospital at Ascom City and remained there for 
three to four weeks before he was returned to duty.  He 
stated that he could not recall the extent of the veteran's 
injuries but remembered that the veteran was carried on the 
company morning report during his time in the hospital.  

In February 1993, the RO received a January 1993 letter from 
the medical records director of Clinch Memorial Hospital who 
certified that the veteran was a patient at that hospital 
with kidney problems in March 1968, April 1968, October 1982 
and October 1983.  

In a statement dated in September 1993, the veteran's mother 
reported that she had worked as a nurse for a Dr. Robins from 
1950 until the opening of Clinch Memorial Hospital and 
remembered that the veteran went to Dr. Robins several times 
a year for "hurt" he said he received in the lower part of 
his right side.  She recalled that that the veteran said it 
was caused by the fall he had in Korea.  She stated that Dr. 
Robins gave the veteran pain tablets and sometimes infection 
tablets.  She stated that the veteran went to Dr. Greer after 
Dr. Robins died.  

The transcript of a hearing held before a member of the Board 
in August 1995 was also of record.  At that hearing the 
veteran testified that while in service in Korea he fell 
about 14 feet from a guard tower, hit his left hip on the 
stairway or ladder.  He said when he hit the ladder it 
knocked him into the bottom of the post supporting the tower 
with his M-1 rifle under him.  He said that he was hit in the 
lower part of his stomach on the right side.  He testified 
that he was unconscious for about seven days and woke up in 
the hospital.  He testified that during the remainder of 
service he was not required to do strenuous activities until 
he was called back into service in 1951 and 1952.  The 
veteran testified that he did not receive a separation 
examination when he was discharged from service and that he 
did not remember having been given an opportunity to list any 
illness or condition that he felt was incurred in service, 
such as letting the proper parties knew that he had injured 
his kidney.  

He testified that when he was out of service he noticed that 
when he got tired the middle part of his stomach started to 
hurt.  He testified that he went to Dr. Robbins who gave him 
pills to take when he needed them.  He also testified that 
while he was at Camp Gordon he noticed pain and went to the 
dispensary where they gave him tablets.  He testified that he 
was taken off of long hikes, calisthenics and runs.  He 
testified that he sometimes had blood in his urine but 
nothing was diagnosed in service and he was told it would get 
better.  He testified that he first sought civilian treatment 
from Dr. Robbins in 1950 and 1951, between periods of 
service, but that the only thing he knew of that could have 
caused his kidney and hernia problems was the fall from the 
tower in service.  He testified that he saw Dr. Robbins from 
1952 until sometime in the 1960s.  The veteran testified that 
Dr. Robbins had died and his records had been shredded.  He 
testified that after Dr. Robbins death he started going to 
Dr. Greer.  

The veteran testified that immediately following his 
nephrectomy in 1985, Dr. Lawson asked whether he had been in 
an accident to hurt his kidney.  The veteran testified that 
at the time he was thought the doctor was talking about an 
automobile accident and said no.  He testified that Dr. 
Lawson told him it looked like he had had an accident.  He 
testified that the doctor said that the hit from his M-1 
rifle in the fall was hard enough to tilt the kidney.  The 
veteran testified that it was after the fall that he started 
having the pain related to his kidney.  

In the record at the time of the July 1997 Board decision was 
the report of a September 1996 VA examination.  The veteran 
reported he had been experiencing right side and flank pain 
since 1993 when the mesh on his hernia repair "moved."  He 
said that he had been taking pain medication ever since.  He 
stated that he was told that his right ectopic kidney was the 
result of trauma.  The physician outlined the veteran's 
medical history, stated that he reviewed the claims file and 
examined the veteran.  The diagnosis was status post right 
nephrectomy, apparently for hydronephrosis and 
pyelonephrosis.  The physician stated that he did not see the 
nephrectomy as a result of the reported service injury nor 
did he see the post-service kidney pathology to be the result 
of the reported service injury.   

In its July 1997 decision, the Board denied entitlement to 
service connection for residuals of an injury, to include 
loss of the right kidney and an incisional hernia, on the 
basis that the evidence did not show that kidney pathology to 
be present in service nor was there medical evidence that the 
veteran's right kidney pathology, status post right 
nephrectomy, or incisional hernia associated with the right 
nephrectomy was related to any incident in service.

Evidence added to the record includes copies of several 
documents that were in the record at the time of the July 
1997 Board decision.  Specifically, the veteran has submitted 
a copy of the January 1993 statement from his 1st sergeant 
who confirmed that the veteran fell from a guard tower in 
Korea in 1947 and copies of the statements from his mother 
dated in October 1992 and September 1993.  In the October 
1992 statement she recalled that the veteran wrote home from 
service stating that he had fallen from a guard tower and was 
hospitalized for a month or longer and in the September 1993 
statement remembered that he had received treatment from Dr. 
Robins for a "hurt" in the lower part of his right side, 
which he told her was caused from a fall he had in Korea.  In 
addition, the veteran submitted photocopies of the previously 
submitted sick reports and morning reports showing he was 
hospitalized in Korea from October 4 to October 18, 1947.  He 
also submitted a copy of the January 1993 letter from Clinch 
Memorial Hospital stating that he was treated for kidney 
problems at that facility in March 1968, April 1968, October 
1982 and October 1983.  

The only other evidence added to the record is the transcript 
of the Board hearing that was held at the RO in December 
2002.  With that transcript are corrections to the transcript 
submitted by the veteran in April 2003.  At the hearing, the 
veteran testified that he understood that the law had changed 
so that VA is not supposed to use their doctor to make a 
final decision.  He testified that the VA doctor who examined 
him made his decision and all he did was take his blood 
pressure and some urine.  

At the hearing, the veteran also testified that when he 
regained consciousness after his fall in service he had pain 
in the area just below his kidney where he landed on his M-1 
rifle.  He testified that he was in a coma for 7 days and was 
in the hospital approximately 30 or 31 days.  He testified 
that after service he received treatment from Dr. Robbins for 
pain in the right side.  The veteran testified that from 
service and afterwards his condition, variously diagnosed as 
kidney pain or right side pain, had the same symptoms.  He 
testified that he had pain if he did any lifting or running 
and later it hurt almost all of the time.  He said that he 
had problems with recurrent hernias since removal of the 
kidney.  The veteran also testified that at the time he had 
his kidney removed, the doctor told him his kidney was tilted 
as though he had been in a wreck.  The veteran testified that 
he later realized that the doctor could have been talking 
about a fall.  

The photocopies of the 1st sergeant's statements, the 
veteran's mother's statements, the sick and morning reports 
as well as the letter from Clinch Memorial Hospital cannot be 
new as they are simply duplicates of evidence previously of 
record.  Further, additional statements from the veteran and 
his December 2002 hearing testimony are not new.  Although 
such are newly created, the veteran merely reiterated his 
prior statements and testimony in that he again described his 
fall from a guard tower in service; told of his 
hospitalization, reported he had subsequent intermittent pain 
during service, between periods of service and after service; 
and reported his post-service treatment history.  This 
recounting is not new; rather, it is a retelling of a 
contention previously considered by the Board.  See Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  

If the evidence is found not to be "new," the analysis ends 
there; its materiality is not relevant.  Smith v. West, 12 
Vet. App. 312 (1999).  In any case, to the extent that the 
veteran is offering his own opinion as to the etiology of his 
post-service kidney ailments leading to the right nephrectomy 
and subsequent incisional hernia, is it is now well-
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492-95 
(1992).  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
the Court noted, "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108."  
The veteran's own statements cannot be used to establish an 
in-service disease, a current disability, or a medical nexus 
between military service and his currently claimed 
disability.  Absent new evidence that tends to establish a 
medical nexus between the veteran's service and the current 
disability, the veteran's attempt to reopen his claim fails.  

Claim for service connection for PTSD

In a rating decision dated in November 1995, the RO denied 
service connection for PTSD on the basis that the evidence 
did not show a diagnosis of PTSD.  The RO notified the 
veteran of the denial of his claim and his appellate rights 
in a letter dated in December 1995.  In July 1996, the 
veteran testified concerning his PTSD claim before a hearing 
officer at the RO, and the hearing officer accepted the 
veteran's hearing testimony as his notice of disagreement 
with the denial of his claim.  The RO issued a statement of 
the case in August 1996.  In the forwarding letter, also 
dated in August 1996, the RO advised the veteran that to 
complete his appeal he was required to file a formal appeal 
within 60 days of the date of the forwarding letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the denial of his claim.  No 
correspondence concerning the PTSD claim was received at the 
RO until May 1997, at which time the veteran's representative 
submitted a copy of a VA examination report with annotations 
by the veteran and a VA Form 9 dated November 15, 1996, with 
argument related to the PTSD claim.  As the VA Form 9 was not 
received at the RO within the required period, the November 
1995 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

The veteran is now seeking to reopen his claim for service 
connection for PTSD.  At the time of the prior denial of the 
claim by the RO, evidence of record included the report of 
the January 1952 medical examination for relief from active 
duty.  The examiner evaluated the veteran as psychiatrically 
normal.  As reported earlier, no other service medical 
records were available.  With respect to his initial claim 
for service connection for PTSD, the veteran did not contend, 
nor does he now, that he sought treatment in service or at 
any time after service.  

Other evidence of record included the report of a July 1995 
VA examination at which the veteran gave a history of having 
been on guard duty on a ship while stationed in Korea.  He 
stated that he saw six men he assumed to be Korean communists 
approaching the ship.  He said he fired on them because he 
was afraid they might sabotage the ship.  He said he remained 
on the ship and the next day when he was relieved from his 
post, he found out that all six people had died.  He also 
stated that he was approached by the colonel and was advised 
that the incident never happened and that if he ever talked 
about it to anyone, he would be subject to court martial.  
After interviewing the veteran, the examiner stated that the 
incident the veteran related about killing people never 
really threatened his life and he did not think the veteran 
could be diagnosed as suffering from PTSD.  

At the July 1996 hearing, the veteran testified in detail 
about experiences in service in 1947 involving his having 
killed six people he believed to be Korean communists and 
subsequently being advised that he would be subject to court 
martial if he told anyone about it.  He testified that he was 
told that ship logbooks and radio logbooks would prove that 
the killings did not happen.  He testified that during the 
remainder of service, he was bothered by memories of this 
experience and this caused him to become a drunk.  He 
testified that after service he had nightmares about the 
experience and became irritable with his wife and children.  
He testified that he told no one, including his wife, about 
those stressful experiences until he got involved in filing 
VA claims when the memories of the experiences started coming 
back to him in dreams.  The hearing officer confirmed the 
denial of the claim for service connection for PTSD on the 
basis of the absence of a medical diagnosis of PTSD.  

Evidence added to the record pertaining to PTSD is a copy of 
the July 1995 examination report with annotations by the 
veteran stating that he felt his life was threatened by the 
six, or possibly more, men who he believes were trying to 
blow up the ship.  In his annotations, the veteran commented 
about his symptoms and stated that because he was in the 
reserves for years after service, he had believed that the 
service could court martial him for a long time and so he 
said nothing.  

The only other evidence added to the record relative to the 
PTSD claim is the transcript of the December 2002 hearing.  
At the hearing, the veteran testified that while he was 
guarding a ship, several Korean communist infiltrators 
attacked the ship and he shot and killed them.  The veteran 
testified that he continued to have nightmares about the 
incident and disputed the conclusion of the VA examiner who 
in the July 1995 examination report concluded that his life 
was not in danger during the incident.  

In this case, the copy of the July 1995 VA examination report 
is obviously not new evidence as it was of record at the time 
of the prior denial of the claim for service connection for 
PTSD.  The veteran's statements and hearing testimony are not 
new in that they essentially repeat his prior descriptions of 
stressful events he experienced in service.  To the extent 
that his contentions reflect his opinion that he has PTSD 
related to service, the Board again points out that the 
veteran, as a lay person, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability, nor may his lay assertions as to 
medical matters suffice to reopen his claim.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492-
95 (1992).  

Though notified of the requirement for such evidence, the 
veteran has not provided, nor has he identified, any medical 
evidence demonstrating that he has PTSD.  As noted above, the 
veteran's own statements cannot serve such purpose.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) (2002) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In summary, the evidence added to the record does not include 
or point to medical evidence to the effect that the veteran 
currently has PTSD.  Consequently, the Board concludes that 
new and material evidence, that is, evidence not previously 
considered that is relevant and probative as to whether the 
veteran has PTSD related to service, has not been received to 
reopen the claim.  

Final matter

In conjunction with his claims to reopen, the veteran has 
asserted that the opinions in the report of the July 1995 VA 
examination for PTSD and in the report of the September 1996 
VA examination concerning his kidney removal and incisional 
hernia should not be used in denying his claims because of a 
change in the law occasioned by the decision of the Court in 
Austin v. Brown, 6 Vet. App. 547 (1994).  The veteran cites 
Austin and states that it against the law for VA to use 
opinions from its own doctors to deny claims.  In addition, 
he states that in Austin, the Court said that the Board 
should not be able to use its own doctors to give biased 
medical opinions for the purpose of denying veterans' claims.  

The Board first observes that Austin was decided by the Court 
in 1994 and therefore predated both the November 1995 RO 
decision denying service connection for PTSD and the July 
1997 Board decision that denied service connection for 
residuals of an injury, including loss of a kidney and an 
incisional hernia.  As a matter of clarification, the Board 
here points out that notwithstanding the veteran's assertion 
that the case of Austin established the broad principle that 
the VA is not allowed to use its own doctors to obtain 
medical opinions for the purpose of denying veterans' claims, 
the Court has at no time established such a rule.  The 
decision in Austin pertained to the much narrower issue of 
whether the Board had complied with various regulations and 
Chairman's Memoranda regarding the procurement and use of 
medical opinions rendered by Board medical advisors for use 
in adjudication at the Board level.  It did not prohibit 
either the Board or the RO's from obtaining medical opinions 
from VA physicians.  The VA examinations mentioned by the 
veteran did not involve opinions from a Board medical 
advisor, but involved VA physicians' opinions, which are not 
prohibited by Austin.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of an injury, 
to include loss of a kidney and an incisional hernia, not 
having been submitted, the claim is not reopened, and the 
benefit sought on appeal remains denied.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD not having been 
submitted, the claim is not reopened, and the benefit sought 
on appeal remains denied.  



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

